Sub-Item 77O STRATEGIC FUNDS, INC. -DREYFUS SELECT MANAGERS SMALL CAP GROWTH FUND On December 10, 2014, Dreyfus Select Managers Small Cap Growth Fund (the “Fund”), a series of Strategic Funds, Inc., purchased 4,248 shares of common stock issued by Gramercy Property Trust Inc. (CUSIP No. 38489R100) (the “Shares”) at a purchase price of $5.90 per Share, including underwriter compensation of $0.2655 per Share. The Shares were purchased from Compass Point Research & Trading, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Morgan Stanley & Co. LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC RBC Capital Markets, LLC JMP Securities LLC Ladenburg Thalmann & Co. Inc. Piper Jaffray & Co. SunTrust Robinson Humphrey, Inc. Compass Point Research & Trading, LLC BNY Mellon Capital Markets, LLC Huntington Investment Company CJS Securities, Inc. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on February 23, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O STRATEGIC FUNDS, INC. DREYFUS SELECT MANAGERS SMALL CAP GROWTH FUND On December 10, 2014, Dreyfus Select Managers Small Cap Growth Fund (the “Fund”), a series of Strategic Funds, Inc., purchased 1,098 shares of common stock issued by Gramercy Property Trust Inc. (CUSIP No. 38489R100) (the “Shares”) at a purchase price of $5.90 per Share, including underwriter compensation of $0.2655 per Share. The Shares were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Morgan Stanley & Co. LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC RBC Capital Markets, LLC JMP Securities LLC Ladenburg Thalmann & Co. Inc. Piper Jaffray & Co. SunTrust Robinson Humphrey, Inc. Compass Point Research & Trading, LLC BNY Mellon Capital Markets, LLC Huntington Investment Company CJS Securities, Inc. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on February 23, 2015. These materials include additional information about the terms of the transaction.
